 1                                                            The Honorable Richard A. Jones
 2
 3
 4
 5
                        UNITED STATES DISTRICT COURT FOR THE
 6
                          WESTERN DISTRICT OF WASHINGTON
 7                                  AT SEATTLE
 8
      UNITED STATES OF AMERICA,                         NO. CR17-187 RAJ
 9
                           Plaintiff,
                                                        ORDER SEALING EXHIBITS
10
11
                           v.
12
      NICHOLAS PINES,
13
                           Defendant.
14
15          THIS MATTER has come before the Court on the motion of the Defendant to file
16 Defendant’s Exhibits 1 and 2 under seal. The Court has considered the motion and
17 records in this case and finds there are compelling reasons to file these exhibits under
18 seal.
19          IT IS ORDERED that the Defendant’s Motion to Seal (Dkt. #66) is GRANTED.
20 Exhibits 1 and 2, filed under Dkt. #67, shall remain under seal until further order of the
21 Court.
22          DATED this 23rd day of August, 2019.
23
24                                                   A
25                                                   The Honorable Richard A. Jones
26                                                   United States District Judge

27
28




     ORDER SEALING EXHIBITS
     CR17-187 RAJ / PINES - 1
